Name: Commission Regulation (EEC) No 1862/86 of 16 June 1986 fixing for the 1986/87 marketing year the production aid for tinned pineapple and the minimum price to be paid to pineapple producers
 Type: Regulation
 Subject Matter: plant product;  foodstuff;  economic policy;  agricultural policy
 Date Published: nan

 No L 161 /28 Official Journal of the European Communities 17. 6 . 86 COMMISSION REGULATION (EEC) No 1862/86 of 16 June 1986 fixing for the 1986/87 marketing year the production aid for tinned pineapple and the minimum price to be paid to pineapple producers Committee for Products Processed from Fruit and Vegetalbes, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 525/77 of 14 March 1977 establishing a system of production aid for tinned pineapple ('), as last amended by Regulation (EEC) No 1699/85 (2), and in particular Article 8 thereof, Whereas, under Article 4 of Regulation (EEC) No 525/77, the minimum price to be paid to producers is to be deter ­ mined on the basis of : the minimum price applicable during the preceding marketing year, and the trend of production costs in the fruit and vegetable sector ; Whereas Article 5 of the said Regulation lays down the criteria for fixing the amount of production aid ; whereas account must, in particular, be taken of the aid fixed for the previous marketing year adjusted to take account of changes in the minimum price to be paid to producers, the non-member country price and, if necessary, the pattern of processing cost assessed on a flat-rate basis ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management HAS ADOPTED THIS REGULATION : Article 1 For the 1986/87 marketing year : (a) the minimum price referred to rn Article 4 of Regu ­ lation (EEC) No 525/77 to be paid to producers for pineapples ; (b) the production aid referred to in Article 5 of the said Regulation for tinned pineapples shall be as set out in the Annex. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 June 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 73, 21 . 3 . 1977, p . 46 . (2) OJ No L 163, 22. 6 . 1985, p . 12 . 17 . 6 . 86 Official Journal of the European Communities No L 161 /29 ANNEX Minimum price to be paid to the producers Product ECU/ 100 kilograms net, ex-producer Pineapples intended for the manufacture of tinned pineapples 31,640 Production aid Product ECU/ 100 kilograms net Tinned pineapples 62,505